                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:20-CV-00610-KDB
    SHUN MCRAE,

                  Plaintiff,

       v.                                                         ORDER

    KILOLO KIJAKAZI,1 Acting
    Commissioner of Social Security,

                  Defendant.


      THIS MATTER is before the Court on Plaintiff Shun McRae’s Motion for Judgment on the

Pleadings (Doc. No. 15) and Defendant’s Motion for Summary Judgment (Doc. No. 17). Mr.

McRae, through counsel, seeks judicial review of an unfavorable administrative decision denying

his application for a period of disability and disability insurance benefits under the Social Security

Act.

      Having reviewed and considered the parties’ written arguments, the administrative record, and

applicable authority, and for the reasons set forth below, Plaintiff’s Motion for Judgment on the

Pleadings is DENIED; Defendant’s Motion for Summary Judgment is GRANTED; and the

Commissioner’s decision is AFFIRMED.




1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).


            Case 3:20-cv-00610-KDB Document 20 Filed 09/15/21 Page 1 of 6
                                        I. BACKGROUND

   On June 2, 2017, Plaintiff filed an application for supplemental security income disability

benefits under Title XVI of the Social Security Act, alleging that he had been disabled since

November 4, 2015. (Tr. 10). Plaintiff’s applications were denied initially and upon reconsideration.

Id. After conducting a hearing on October 23, 2019, the Administrative Law Judge (“ALJ”) denied

his application in a decision dated November 25, 2019. (Tr. 10-22). On September 1, 2020, the

Appeals Council denied Plaintiff’s request for review. (Tr. 1-6). The ALJ’s decision now stands

as the final decision of the Commissioner, and Mr. McRae has timely requested judicial review

pursuant to 42 U.S.C. § 405(g).

                            II. THE COMMISSIONER’S DECISION

   The ALJ followed the required five-step sequential evaluation process established by the

Social Security Administration to determine if Mr. McRae was disabled under the law during the

relevant period. 2 At step one, the ALJ found that Mr. McRae had not engaged in substantial gainful

activity (“SGA”) since his alleged onset date and at step two that he had several medically

determinable and severe impairments: schizophrenia and depressive disorder. (Tr. 13). However,

the ALJ found at step three that none of Plaintiff’s impairments, nor any combination thereof, met

or equaled one of the conditions in the Listing of Impairments at 20 C.F.R. Pt. 404, Subpt. P, App.




       2  The required five-step sequential evaluation required the ALJ to determine: (1) whether
the claimant was engaged in substantial gainful activity; (2) if not, whether the claimant had a
severe impairment; (3) if so, whether the impairment (or combination of impairments) met or
equaled a listed impairment; (4) if not, whether the impairment (or combination of impairments)
prevented the claimant from performing past relevant work; and (5) if so, whether the impairment
(or combination of impairments) prevented the claimant from performing any other jobs available
in significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).
The claimant has the burden of production and proof in the first four steps, but the Commissioner
must prove the claimant is able to perform other work in the national economy despite his
limitations. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).


           Case 3:20-cv-00610-KDB Document 20 Filed 09/15/21 Page 2 of 6
1. (Tr. 14). The ALJ then determined that Mr. McRae had the residual functional capacity (RFC)

to perform medium work as defined in 20 C.F.R. 416.967(c) with the following limitations:

        He can frequently climb, balance, stoop, kneel, crouch, and crawl. He can
        understand, remember, and carry out jobs with a specific vocational preparation
        (SVP) level of 3 or less; i.e., jobs that involve primarily simple, routine tasks and
        simple instructions. He can maintain concentration, persistence and pace on work
        tasks for at least two-hours at a time, and as required to complete a normal workday
        and workweek.

(Tr. 16).

    At step four, the ALJ found that Plaintiff is capable of performing his past relevant work as a

companion, (Tr. 20), and at step five concluded that other jobs (including store laborer, hand

packager, and industrial cleaner) existed in significant numbers in the national economy that

Plaintiff — given his age, education, work experience and RFC — could perform. (Tr. 20-21).

Thus, the ALJ found that Plaintiff was not disabled within the meaning of the Social Security

Act from June 2, 2017 through the date of her decision. (Tr. 22).

                                      III. LEGAL STANDARD

    District courts review an ALJ’s Social Security disability determination pursuant to the

standard set out in 42 U.S.C. § 405(g). The decision of the ALJ must be upheld if the ALJ “applied

the correct legal standards” and if the “factual findings are supported by substantial evidence.”

Bird v. Comm’r of SSA, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is that which a

reasonable mind might accept as adequate to support a conclusion.” Pearson v. Colvin, 810 F.3d

204, 207 (4th Cir. 2015) (internal quotation marks omitted). Though the “threshold for such

evidentiary sufficiency is not high,” it requires that “more than a mere scintilla” of evidence

support the ALJ’s findings. Shinaberry v. Saul, 952 F.3d 113, 120 (4th Cir. 2020). In undertaking

this review, it is not the district court’s place to “re-weigh conflicting evidence, make credibility

determinations, or substitute our judgment for that of the [ALJ].” Craig v. Chater, 76 F.3d 585,




            Case 3:20-cv-00610-KDB Document 20 Filed 09/15/21 Page 3 of 6
589 (4th Cir. 1996). However, “we do not reflexively rubber-stamp an ALJ’s findings.” Lewis v.

Berryhill, 858 F.3d 858, 870 (4th Cir. 2017).

                                           IV. DISCUSSION

        On appeal to this Court, Plaintiff argues that the ALJ’s RFC is not supported by substantial

evidence because (1) the ALJ’s RFC does not account for Plaintiff’s ability to stay on task with a

moderate limitation in concentration, persistence, or pace (CPP) and (2) the RFC’s non-exertional

restrictions are insufficient to reflect a moderate limitation in CPP. Plaintiff primarily relies on

Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015); however, Mascio does not require a remand.

Unlike in Mascio, the ALJ here adequately explained how she reached the limitations in her RFC

finding as discussed below. (Tr. 15-18).

        The ALJ found persuasive the opinions of State agency psychological consultants Drs.

Kendra McCarty, Psy.D., and April Strobel-Nuss, Psy.D., rendered in September 2017 and January

2019, respectively, as both consistent with and supported by the medical evidence and the opinions

of prior consultants who reviewed evidence in plaintiff’s prior claim. (Tr. 19-20). Dr. McCarty

stated on September 11, 2017, that Plaintiff is mentally able to perform simple, work-related tasks.

(Tr. 89). She wrote that Plaintiff “should be able to maintain attention and concentration in order

to complete simple, routine tasks.” (Tr. 91). Likewise, Dr. Strobel-Nuss on January 9, 2019, found

that Plaintiff is “capable of sustaining concentration/attention for time needed to perform simple,

routine, repetitive tasks. (Tr. 109).

    Furthermore, the ALJ specifically noted that Plaintiff acknowledges that he follows written

and spoken instructions “very well” and he finishes what he starts despite alleged medication side

effects. (Tr. 15). In fact, the ALJ stated that in a June 29, 2017, adult Function Report completed

by Plaintiff, he indicated he could pay attention for two hours without a break and could finish




          Case 3:20-cv-00610-KDB Document 20 Filed 09/15/21 Page 4 of 6
what he started. Id. The ALJ’s decision reflects that the Plaintiff admitted that he retains the

concentration and attention needed to care for special needs adults. Plaintiff reported his then

current employment status working four hours a day Monday through Friday caring for adults with

special needs. (Tr. 17). The ALJ pointed out that, in this Function Report, Plaintiff stated that he

takes his clients “out into the community for different activities, like going to the mall or movies.”

Id. The ALJ concluded, “[t]he fact that he is able to adhere to a schedule every day doing work

that can be emotionally and physically taxing is at odds with his testimony that he is incapable of

thinking clearly, concentrating, or maintaining the stamina needed to do basic daily tasks.” Id.

Additionally, the ALJ observed that Plaintiff “testified that he generally cannot shop, but in his

Function Report he alleged that he shopped in stores two or three times a week . . . for groceries,

clothing, accessories, etc. and that his shopping trips took ‘2 to 4 hours’ depending on what [he

was] shopping for.” (Tr. 18).

   Finally, the ALJ pointed out that, upon examination at the hearing, Plaintiff’s attention and

concentration had been fair, and his thought processes had been linear, logical, and goal-directed,

without any evidence of loose associations, flight of ideas, or tangential thinking. (Tr. 15).

   In sum, the Court has carefully reviewed the record, the authorities, and the parties’ arguments.

The ALJ applied the correct legal standards and her conclusion is supported by substantial

evidence. Therefore, the ALJ’s decision must be affirmed.




          Case 3:20-cv-00610-KDB Document 20 Filed 09/15/21 Page 5 of 6
                                         V. ORDER

      NOW THEREFORE IT IS ORDERED:


      Plaintiff’s Motion for Judgment on the Pleadings (Doc. No. 15) is DENIED; Defendant’s

Motion for Summary Judgment (Doc. No. 17) is GRANTED; and the Commissioner’s decision

is AFFIRMED.




                              Signed: September 14, 2021




        Case 3:20-cv-00610-KDB Document 20 Filed 09/15/21 Page 6 of 6
